*436ORDER
This matter comes before us on the defendant’s motion pursuant to Rule 16(g) to affirm the judgment of the Superior Court entered in its favor, and on ■ defendant’s motion to vacate a restraining order assented to by both parties. We have reviewed the record and the briefs filed in the case and have listened to arguments of counsel on May 11,1981. With respect to plaintiff’s contention that the defendant’s motion was not timely filed within the 10-day requirement of Rule 16(g) we note that our rules are for the convenience of this court and they do not confer any rights on any party. Therefore, we hereby grant defendant’s motion to affirm and we also grant defendant’s motion to vacate the stay.
SHEA, J., did not participate.